Citation Nr: 1737975	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 3, 2012, and in excess of 10 percent thereafter for headaches.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to December 1994, including in Southwest Asia.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 (hypertension) and June 2011 (headaches, IBS) decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. With respect to TDIU, although the claim was denied in June 2011 and August 2013 rating decisions, such issue was added by the Agency of Original Jurisdiction (AOJ) as part and parcel of the appeal pursuant to in Rice v. Shinseki, 22 Vet. App. 447 (2009), and addressed in the August 2015 supplemental statement of the case.  Jurisdiction of the appeal was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the hearing is of record.  In March 2016, the Board remanded the case for additional development and it now returns for further appellate review.

The issues of entitlement to a higher initial rating for headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hypertension requires continuous use of medication for control, but is not manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

2.  For the entire appeal period, the Veteran's IBS results in a moderate disability with frequent episodes of bowel disturbance with abdominal distress, but without more severe symptomatology more nearly approximately more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, DC 7101 (2016).

2.  The criteria for an initial rating of 10 percent, but no higher, for IBS have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, DC 8873-7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his hypertension and IBS from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for his hypertension and IBS were granted and initial ratings were assigned in the May 2010 and June 2011 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  In this regard, the Board observes that the September 2016 letter requesting records from the South Central Primary Care (SCPC) was returned as undeliverable.  However, as the Veteran did not provide valid contact information for such provider, the Board finds that no further efforts to obtain such records are warranted.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Further, he was advised of the inability to obtain such records in the March 2017 supplemental statement of the case.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in March 2010 (hypertension), April 2011 (IBS), and February 2013 (all disabilities).  The examinations are sufficient evidence for deciding the claim.  In this regard, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Additionally, as the Veteran failed to report for VA examinations scheduled in January 2017 pursuant to the Board's remand, any information expected to be obtained as a result of such examinations cannot be considered herein.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the December 2015 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected hypertension and IBS was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, as a result of the Veteran's hearing testimony, the Board remanded the case in order to obtain outstanding records and afford him contemporaneous VA examinations so as to determine the nature and severity of his service-connected disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's March 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in March 2016, the matter was remanded in order to obtain updated VA and private treatment records, and afford the Veteran VA examinations.  Subsequently, updated VA and private treatment records were obtained to the extent possible, and the Veteran was scheduled for VA examinations in January 2017, for which he failed to report.  Therefore, the Board finds that there has been substantial compliance with the Board's March 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Hypertension

The Veteran's service-connected hypertension is evaluated under 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating applies where there is diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating applies where there is diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating applies where there is diastolic pressure predominantly 120 or more.  A 60 percent rating applies where there is diastolic pressure predominantly 130 or more.

Service connection for hypertension was established in a May 2010 rating decision, and the AOJ assigned a 10 percent rating, effective December 16, 2009.

The Veteran contends that a higher rating for hypertension is warranted.  In his June 2010 notice of disagreement, he asserted that  "I take three medications daily for [hypertension].  Without this medication my stats would be above what is needed for the 20 percent evaluation."  Furthermore, treatment records dated throughout the appeal period reflect the use of multiple medications for control of his hypertension.  However, the Board notes that the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms. Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."); McCarroll v. McDonald, 28 Vet. App. 267 (2016) (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).

Furthermore, the Veteran's blood pressure readings taken throughout the appeal period fail to reveal that his diastolic pressure is predominantly 110 or more or his systolic pressure predominantly 200 or more.  In this regard, at the March 2010 VA examination, the Veteran had blood pressure readings of 128/82 (systolic/diastolic), 132/84, 130/80 (twice), and 130/84 (twice).  At an April 2011 VA examination, his blood pressure was noted to be 168/98.  At his February 2013 VA examination, the Veteran had blood pressure readings of 160/101 (three times).   In February 2014, his blood pressure readings were 147/90, 158/83, 158/78, 180/94, and 182/90.  In April 2014, his blood pressure was 165/99 and, in May 2016, it was 140/83.

The Board notes that, at a February 2013 VA examination, the Veteran reported that his hypertension caused some difficulty completing tasks due to fatigue and, at the December 2015 Board hearing, the Veteran testified that his hypertension makes him feel "a little drowsiness....a few times a week."  See transcript, pp. 14-15.  However, as a lay person, he is not competent to relate specific symptoms such as fatigue and drowsiness to hypertension as he does not have the requisite medical training and knowledge to opine on a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Therefore, based on the foregoing, the Board finds that an initial rating in excess of 10 percent for hypertension is not warranted throughout the appeal because the most probative evidence shows that, while the Veteran requires continuous medication for control, he does not have diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

IBS

The Veteran's service-connected IBS is evaluated under 38 C.F.R. § 4.114, DC 8873-7319.  A noncompensable rating applies where the disability is mild, and there are disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating applies where the disability is moderate, and there are frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating applies where the disability is severe, and there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Service connection for IBS was established in a June 2011 rating decision, and the AOJ assigned a noncompensable rating, effective June 10, 2010.

The Veteran contends that a higher rating for his IBS is warranted.  In his May 2012 substantive appeal, he stated that his "IBS issues...have controlled my morning routines and throughout the day.  These episodes occur at least 3 to 5 times a week, if not daily....I have constant abdominal pain, constipation, or diarrhea, pretty much all the time."

At his December 2015 Board hearing, the Veteran testified that he has alternating constipation and diarrhea.  See transcript, p. 17.  He also reported experiencing severe stomach pain.  Id., p. 18.  He testified that "Normally, I don't go two or three days without having some issues."  Id., p. 22.  He further stated that he has had some weight loss due to the diarrhea.  Id., p. 22.  The Veteran reported that he brings wipes and an extra pair of pants when leaving the house.  Id., p. 26.  The Veteran's spouse testified that his IBS symptoms are "constant."  Id., p. 17.

The Board finds that an initial 10 percent rating, but no higher, is warranted throughout the appeal period because the most probative evidence shows that the Veteran's IBS results in a moderate disability with frequent episodes of bowel disturbance with abdominal distress, but without more severe symptomatology more nearly approximately more or less constant abdominal distress.  In this regard, the Board finds that the VA examiners' findings outweigh the testimony of the Veteran and his spouse because the examiners performed objective examinations and obtained information by asking questions of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Specifically, at the April 2011 VA examination, the Veteran reported experiencing occasional constipation, but mainly diarrhea.  He stated that he will usually have diarrhea at least once or twice a week, with episodes anywhere from 3 to 6 times.   At the February 2013 VA examination, the Veteran reported having diarrhea daily, nausea, and alternating diarrhea and constipation 2 to 3 times per week, with frequent-but not constant-episodes of bowel disturbance with abdominal distress.  It was also noted that he had episodes of exacerbations and/or attacks of diarrhea, cramping, and constipation 7 or more times in the prior year.  However, the examiner found that the Veteran did not have weight loss, or malnutrition, serious complications, or other general health effects attributable to his intestinal condition.  

Similarly, private and VA treatment records dated throughout the appeal period support the April 2011 and February 2013 VA examiners' findings.  Specifically, in September 2013 and August 2016, clinicians at the Coffee Regional Medical Center found that the Veteran's abdominal pain was "moderate."  In October 2013, the Veteran complained of abdominal pain and diarrhea.  At such time, it was noted that he had recurrent epigastric pain with nausea and diarrhea.  However, in February 2014, the Veteran had no nausea, vomiting, diarrhea, constipation, melena, or hematochezia.  Also in March 2014, the Veteran was seen for complaints of diarrhea and vomiting.  However, in May 2016, VA treatment records reflect that the Veteran had no nausea, vomiting, dyspepsia, abdominal pain, cramping, abdominal distension, belching, increased flatus, diarrhea or constipation, change in bowel habits, melena, or hematochezia.

Consequently, based on the foregoing, the Board finds that an initial 10 percent rating, but no higher, for IBS is warranted throughout the appeal period.

Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are warranted for the Veteran's hypertension or IBS, however, the Board finds that his symptomatology related to such disabilities has been stable throughout the period on appeal.  Therefore, assigning staged ratings is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Therefore, for the foregoing reasons, the Board finds that an initial rating of 10 percent for IBS is warranted; however, initial ratings in excess of 10 percent for such disability and hypertension are not warranted  In reaching such determinations, the Board has considered the applicability of the benefit-of-the-doubt doctrine and has applied it in assigning the 10 percent rating for IBS throughout the appellate period.  However, as the preponderance of the evidence is against higher ratings for such disability and hypertension, that doctrine is not applicable to such aspects of the appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for hypertension is denied.

An initial rating of 10 percent for IBS is granted, subject to the laws and regulations governing payment of monetary awards.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for a higher initial rating for headaches and entitlement to a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, the Veteran claims that his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Furthermore, he has also alleged that his headache symptomatology is more severe than as reflected by the current assigned ratings.  In this regard, the Board notes that the diagnostic criteria for the evaluation of headaches include consideration of whether such are capable of producing severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100; Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  As such, the nature of the Veteran's employment history is pertinent to both claims. 

In this regard, the record reflects that the Veteran informed SSA in July 2010 that he works 4 to 5 hours per week at his own hardwood stake business.  He further reported a history of working as a driver for a soda company, a sawmill laborer, a postal service mail carrier, a shift manager at a restaurant, and a self-employed construction worker and silt-fence manufacturer.  He reported that his last full-time job ended in 2003.  At a September 2011 VA examination for PTSD, the Veteran reported that he was last gainfully employed in 2004.  In his May 2012 VA Form 21-8940, he indicated that he last worked full-time in May 2005, but was still working at his own silt fence company.  In September 2012, the Veteran wrote that he has not worked full-time since around 2005 and, in December 2012, he indicated that he had worked no more than 4 hours per week at his silt fence business, which he sold in August 2012.  In August 2016, the Veteran told his treating VA clinician that he has not worked in several years, and was previously unable to keep jobs for more than several months.

However, records from the Veteran's physician, Dr. Reddy, who treats him for his service-connected posttraumatic stress disorder reflects that, in August 2014 and April 2015, the Veteran reported that he was working part-time at Harvey's.  Therefore, as the Veteran appears to have engaged in employment since he submitted his initial VA Form 21-8940 in May 2012, a remand is necessary in order to request that he provide an updated form detailing the nature of his work since December 2009. In this regard, he should report all employment, to include seasonal and part-time employment, since December 2009.  The Board considers this information essential to the adjudication of the claims.  The AOJ should also contact employers identified by the Veteran and ask them to complete VA Form 21-4192, or other appropriate form, detailing the dates of the Veteran's employment and the reasons that he stopped working.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he complete and return a VA Form 21-8940, listing his complete employment history, to include part-time and seasonal employment, since December 2009.

 2.  After receiving a response from the Veteran in connection with the directive in the above paragraph, the AOJ should contact the Veteran's employers, and ask them to complete and return VA Form 21-4192, or other appropriate form, detailing the dates of the Veteran's employment and the reasons that he stopped working.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


